Title: Sloan & Wise to Thomas Jefferson, 18 September 1817
From: Sloan & Wise
To: Jefferson, Thomas


                    
                        Respected Sir,
                        Chambersburg,
Sept. 18, 1817.
                    
                    Contrary to our wishes, but in justification, of our private reputations, we feel it an imperious duty to write you on a subject, that we are almost certain, must be unpleasant, to you.
                    We have been made the instruments, (from present appearances, An imposition) of giving publicity to a “letter from Virginia” in which it is said that the “chief of the elevated groupe” at Monticello expressed an opinion favorable to ou one of Our candidates for governor and unfavorable to the other. This letter has been disavowed by another, bearing the signature of “Th: Jefferson;” and on the strength of this disavowal, we promply gave in our paper, a statement that we thought, would remove any unfavorable prejudices that which might be excited by the letter first mentioned.
                    An anxiety to learn, personally from you, whether any conversation similar to one noticed above—or whether there were any visitors at Monticello on the 11th July—or whether you were at Monticello on that day, has induced us to trouble you on the subject.
                    It is not for any idle gratification or to serv subserve the views of any party or set of men, that we have adopted this course—but that we may remove any imputations that rests on us at as the proprietors of a public journal—and to do justice to all parties
                    An answer from you will be gratefully received from
                    
                        Your sincere well wishers,
                        Sloan & Wise, Editors Franklin Republican,  Chambersburg, Penn
                    
                